                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION


   KRISTIN A. WILSON,
              Plaintiff,
                    v.                                 CIVIL ACTION FILE
                                                       NO. 1:18-CV-1417-TWT


   THE KROGER CO.,


              Defendant.

                               AMENDED OPINION AND ORDER


          This is a slip-and-fall case removed to this Court on the basis of diversity

jurisdiction. It is before the Court on the Defendant’s Motion for Partial

Summary Judgment [Doc. 82]. For the reasons set forth below, the Defendant’s

Motion for Partial Summary Judgment [Doc. 82] is DENIED.

                                           I.   Background

          The Plaintiff Kristin A. Wilson slipped and fell in Defendant Kroger

Co.’s store on May 29, 2015.1 The Plaintiff contends that her fall was caused

by a spill on the floor and that store employees were aware of the spill but

failed to follow the store’s safety protocols.2 The Plaintiff contends that she



          1         Def.’s Statement of Material Facts ¶ 17 [Doc. 82-2].
          2         Pl.’s Statement of Material Facts ¶ 1 [Doc. 92-7].
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
sustained injuries to her lower back, right knee, and right foot as a result of

the fall.3

          A 2012 X-ray showed arthritis in the Plaintiff’s right knee.4 At some

point between September of 2013 and April of 2014, the Plaintiff injured her

right knee when she slipped and fell in the breezeway in front of her home.5

In April of 2015, the Plaintiff sustained a “Lisfranc” injury to her right foot.6

A Lisfranc injury results from bone fractures or ligament tears in the middle

region of the foot.7 An X-ray conducted on April 16, 2015, showed fractures to

the Plaintiff’s metatarsal bones and the reviewing doctor hypothesized that the

Plaintiff’s ligament was likely torn as well.8 The Plaintiff’s treating physician,

Dr. Raj Bhole, placed the Plaintiff in a walking cast on May 5, 2015.9 Dr. Bhole

removed the cast on May 14, 2015, shortly before the Plaintiff embarked on a



          3         Pl.’s Resp. to Def.’s Statement of Material Facts ¶ 18 [Doc. 92-7].
          4         Def.’s Statement of Material Facts ¶ 1 [Doc. 82-2].
          5         Id. ¶ 2.
          6         Id. ¶¶ 3-6.
          7   Brian M. Weatherford, M.D., Lisfranc (Midfoot) Injury, AMERICAN
ACADEMY OF ORTHOPEDIC SURGEONS (last visited May 3, 2019),
https://orthoinfo.aaos.org/en/diseases--conditions/lisfranc-midfoot-injury/. The
Court takes judicial notice of this information pertaining to the Plaintiff’s prior
injury, which is not clearly explained in the parties’ briefing, pursuant to
Federal Rule of Evidence 201.
          8         Resurgens Orthopaedics Medical Records, at 65-66 [Doc. 83-1].
          9         Def.’s Statement of Material Facts ¶ 7.
                                              2
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
cruise to Mexico.10 Dr. Bhole cleared the Plaintiff for the trip but provided the

Plaintiff with a post-op shoe and instructed her to rest as much as possible.11

The Plaintiff slipped and fell in the Defendant’s store on the same day that she

returned from the trip.12 The Plaintiff was wearing flip-flops when she fell.13

          The Plaintiff originally filed this action in state court, seeking recovery

from various corporate entities and individual “John Doe” defendants on a

theory of premises liability. The Defendant removed to this Court pursuant to

28 U.S.C. §§ 1332 and 1441(b) after the state superior court dismissed the

individual defendants and non-diverse corporate entities from the action. 14

The Defendant now moves for partial summary judgment.

                                           II.        Legal Standard

          Summary           judgment             is   appropriate   only   when   the   pleadings,

depositions, and affidavits submitted by the parties show no genuine issue of

material fact exists and that the movant is entitled to judgment as a matter of

law. 15 The court should view the evidence and any inferences that may be



          10        Id. ¶ 8.
          11        Id. ¶ 9; see also Resurgens Orthopaedics Medical Records, at 11.
          12        Def.’s Statement of Material Facts ¶ 13.
          13        Id. ¶ 16.
          14        Def.’s Notice of Removal ¶¶ 12-15 [Doc. 1].
          15   Fed. R. Civ. P. 56(c).
                                                         3
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
drawn in the light most favorable to the nonmovant. 16 The party seeking

summary judgment must first identify grounds that show the absence of a

genuine issue of material fact.17 The burden then shifts to the nonmovant, who

must go beyond the pleadings and present affirmative evidence to show that a

genuine issue of material fact exists.18

                                           III.   Discussion

          Before proceeding to the parties’ substantive arguments on summary

judgment, the Court finds it necessary to resolve certain points of confusion in

the parties’ briefing. First, the Defendant’s motion for partial summary

judgment contains inconsistent requests for relief. The Defendant’s brief

begins by requesting that the Court enter summary judgment in its favor on

the following questions:

      (1) whether the Plaintiff’s fall caused her right knee injuries;

      (2) whether the Plaintiff’s fall caused her right foot injuries; and

      (3) whether the Plaintiff was contributorily negligent.19


The brief concludes, however, by requesting that the Court enter summary



          16        Adickes v. S.H. Kress & Co., 398 U.S. 144, 158-59 (1970).
          17        Celotex Corp. V. Catrett, 477 U.S. 317, 323-24 (1986).
          18        Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986).
          19        Def.’s Br. in Supp. of Mot. for Partial Summ. J., at 1-2 [Doc. 82-
1].
                                                   4
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
judgment in the Defendant’s favor on a set of overlapping but distinct

questions:

     (1) whether the Plaintiff’s fall caused her right knee injuries;

     (2) whether the Defendant had actual knowledge of the hazard;

     (3) whether the Plaintiff has made out a cognizable claim for lost wages;

     (4) whether the Plaintiff has made out a cognizable claim for attorneys’

          fees.20


In the body of the brief itself, the Defendant argues that the record lacks expert

medical testimony regarding the Plaintiff’s theory of causation and that the

Plaintiff was contributorily negligent because she allegedly ignored her

doctor’s instructions regarding appropriate footwear. The Defendant does not,

however, put forward any arguments regarding its actual knowledge of the

hazard or lack thereof. Nor does the Defendant mention the Plaintiff’s

purported claims for lost wages and attorneys’ fees. 21 Therefore, the Court




          20        Id., at 14-15.
          21  The Court cannot locate any pleading or motion, either filed with
this Court or with the state court prior to removal, in which the Plaintiff makes
a claim for attorney’s fees. The parties’ joint discovery plan identifies
“attorney’s fees” as a legal issue to be tried in this case, but this assertion finds
no basis in the pleadings filed with the Court thus far. Therefore, as of the time
of this Order, there is no claim for attorney’s fees to be tried. Because it is
unclear whether either party may yet pursue attorney’s fees, the Court notes
that a claim for attorney’s fees pursuant to O.C.G.A. § 9-15-14 cannot be
asserted in federal court. Munson v. Strategis Asset Valuation & Mgmt., Inc.,
                                           5
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
concludes that the Defendant erred and does not intend to seek summary

judgment on these issues.22 Moving forward, the Court will assume that the

Defendant is seeking summary judgment only on those issues with which it

opens its brief.

          Second, both parties demonstrate substantial confusion about whether

state or federal law applies in a diversity action. The Plaintiff cites exclusively

to Georgia state procedural law throughout her response brief.              23   The

Defendant, despite pointing out that the Plaintiff improperly relies on state

law discovery rules, nevertheless relies on state law evidentiary rules in its

request to exclude certain attachments to the Plaintiff’s response brief. 24

“Under the Erie doctrine, federal courts sitting in diversity apply state



363 F. Supp. 2d 1377, 1380 n.1 (N.D. Ga. 2005) (citing Edwards v. Associated
Bureaus, Inc., 128 F.R.D. 682, 683 (N.D. Ga. 1989)).
          22 The Plaintiff appears to have come to the same conclusion. Her
response brief takes up the Defendant’s arguments regarding medical
causation and contributory negligence but does not acknowledge the additional
grounds for summary judgment alluded to in the conclusion of the Defendant’s
summary judgment brief.
          23   Cf. Pl.’s Resp. to Def.’s Mot. for Partial Summ. J., at 2-5 [Doc. 92-
1] (citing the state law standard for summary judgment); id., at 16-17 (citing a
state law exemption to Georgia’s expert disclosure requirements codified at
O.C.G.A. § 9-11-26(b)(4)(A)(i)).
          24 Def.’s Reply in Supp. of Mot. for Partial Summ. J., at 6-9 [Doc. 93]
(arguing that medical records attached to the Plaintiff’s response brief are not
medical records subject to a hearsay exception under O.C.G.A. § 24-8-826, or,
in the alternative, that they are not medical “reports” as the Georgia state
courts have defined that term).
                                           6
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
substantive law and federal procedural law.” 25 Furthermore, “[r]ules of

procedure encompass rules of evidence, and therefore, the Federal Rules of

Evidence, not state evidentiary laws, apply.” 26 Consistent with Erie and

relevant Eleventh Circuit precedent, the Court will apply federal procedural

rules in this case, including federal rules of discovery and evidence.

          The Court turns now to the substantive arguments raised in the parties’

summary judgment briefs. The Plaintiff in this case brings a premises liability

action pursuant to O.C.G.A. § 51-3-1. 27 “To prevail in a premises liability

action, a plaintiff must show: (i) the existence of a defective or hazardous

condition on the premises; (ii) that the defendant had either actual or

constructive knowledge of this condition; and (iii) that the plaintiff had no




          25  Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 427 (1996)
(citing Erie R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)).
          26 McDowell v. Brown, 392 F.3d 1283, 1294 (11th Cir. 2004); see also
Borden, Inc. v. Fla. E. Coast Ry. Co., 772 F.2d 750, 754 (11th Cir. 1985) (“[T]he
admissibility of evidence in federal courts is governed by federal law.”).
The Eleventh Circuit has recognized an exception to the general rule when
state evidentiary rules are so intimately intertwined with the substantive
law—in malpractice cases, for example—that not applying the state
evidentiary rule would create an Erie conflict. McDowell, 392 F.3d at 1295. The
case at bar does not fall under this exception.
          27The complaint does not specify a cause of action other than
general “negligence.” Compl. ¶ 19 [Doc. 1-4]. The parties appear to agree,
however, that the Plaintiff’s cause of action arises under O.C.G.A. § 51-3-1, and
the Defendant has not challenged the sufficiency of the complaint.
                                           7
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
knowledge of the condition, despite the exercise of ordinary care.”28 As in any

negligence action, the Plaintiff must demonstrate that the Defendant’s breach

caused the Plaintiff’s injury.29

          The Defendant makes two arguments at summary judgment. First, the

Defendant argues that the Plaintiff cannot show that the allegedly dangerous

condition caused the Plaintiff’s knee and ankle injuries without expert medical

testimony. Second, the Defendant argues that the Plaintiff was contributorily

negligent because she allegedly ignored her doctor’s instructions to wear a

post-op shoe while recovering from her Lisfranc injury. The Court takes up

each of these arguments in turn.

          A. Whether the Plaintiff can prove that the fall caused her injuries

          The Defendant argues that the Plaintiff must offer expert medical

testimony to prove causation, and that her failure to do so is fatal to her claim.

Under Georgia law “expert evidence typically is not required to prove causation

in a simple negligence case.”30 The Georgia Supreme Court has recognized an



          28        Warner v. Hobby Lobby Stores, Inc., 321 Ga. App. 121, 123, 741
S.E.2d 270, 273 (2013).
          29 See Johnson v. Wal-Mart Stores E., LP, CV 617-003, 2018 WL
3863530, at *3 (S.D. Ga. July 30, 2018) (citing Brown v. RFC Mgmt., Inc., 189
Ga. App. 603, 604 (1988)); see also Moore v. Teague, 255 Ga. App. 220, 222,
564 S.E.2d 817, 820 (2002) (“Causation is always an essential element in slip
or trip and fall cases.”).
          30        Cowart v. Widener, 287 Ga. 622, 622 (2010).
                                            8
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
exception to the general rule, however, in cases where the Plaintiff’s theory of

causation raises “medical questions” that “can be answered accurately only by

witnesses with specialized expert knowledge.”31 Expert medical testimony is

generally required to prove causation when the “continuance of a disease” is at

issue.32 The Plaintiff’s medical records show that the Plaintiff has arthritis in

her right knee and that the Plaintiff sustained a Lisfranc injury to her right

foot the month before her fall. The Defendant’s expert, Dr. John D. Henry, Jr.,

opines that the “pain, stiffness, and intermittent swelling” that the Plaintiff

reported in her right knee was caused by her preexisting arthritis and not by

her fall.33 Another expert retained by the Defendant, Dr. John Chao, opines

that the Plaintiff’s fall did not exacerbate her preexisting foot injury.34 The

Defendant argues that the Plaintiff’s claims necessarily fail unless she can put

forward expert testimony to rebut the testimony of the Defendant’s experts.

          The Plaintiff does not need to provide expert medical testimony to prove

that the fall caused all of her injuries. The Defendant relies on expert

testimony linking the Plaintiff’s arthritis to her injury to substantiate its


          31        Id., at 629.
          32See Allstate Ins. Co. v. Sutton, 290 Ga. App. 154, 160 (2008);
Eberhart v. Morris Brown Coll., 181 Ga. App. 516, 518 (1987).
          33        Expert Report of Dr. John D. Henry, Jr., at 4 [Doc. 82-1 p. 34].
           Expert Report of Dr. John Chao, at 4-5 [Doc. 82-1 pp. 46-47]. Dr.
          34

Henry and Dr. Chao are both board-certified orthopedic surgeons.
                                              9
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
alternative theory of causation. But the Plaintiff does not need to rebut the

Defendant’s alternative theory of causation with expert testimony of her own.

Rather, the Plaintiff must present expert testimony only if her own theory of

causation raises specialized medical questions that are beyond the common

knowledge and experience of a lay juror. The Georgia Supreme Court case Self

v. Exec. Comm. of Georgia Baptist Convention of Georgia, Inc. is instructive on

this point.35 In Self, the plaintiff’s decedent, her husband, was admitted to the

defendant hospital suffering from acute leukemia. The decedent slipped and

fell in the bathroom due to a leaky pipe and died the same day. The plaintiff

alleged that the cause of death was a head injury sustained in the fall. The

defendant relied on the testimony of two physicians who opined that the

decedent had in fact died from a cerebral hemorrhage due to his acute

leukemia. The trial court and the appellate court held in favor of the defendant

on the grounds that the plaintiff had failed to produce an expert opinion to

counter the opinions of the defendant’s experts at summary judgment. The

Georgia Supreme Court reversed, reasoning that “[t]he weight given to expert

testimony in such cases is for the trier of fact, who is not required to give it

controlling influence.” 36 As subsequent case law makes clear, Self does not


          35        245 Ga. 548, 548 (1980).
          36        Id.; see also Bruce v. Classic Carrier, Inc., Civil Action No. 1:11-
CV-01472-JEC, 2014 WL 1230231, at *6 (N.D. Ga. Mar. 24, 2014) (Interpreting
Self to support the proposition that “[e]ven where the defendant has provided
                                               10
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
stand for the proposition that expert testimony is never required in simple

negligence cases. 37 But, where the causal link between the injury and the

ensuing physical condition is within the common knowledge and experience of

a lay juror—for example, when a hospital patient dies shortly after receiving a

sharp blow to the head or when a motorist complains of neck pain immediately

after a collision—expert testimony is not required.38

          The Plaintiff in this case does not allege that her fall caused or

aggravated her preexisting arthritis. Rather, she alleges that impact with the

floor caused pain, stiffness, and swelling in her knee. That impact with the

floor might give rise to knee pain is precisely the kind of causal link “which

jurors must be credited with knowing by reason of common knowledge[.]”39




an alternative theory of the cause of plaintiff's injury, supported by evidence
and medical expert testimony, this does not shift the burden to the plaintiff in
a summary judgment motion. Rather, it simply raises a factual dispute to be
resolved at trial. The specialized medical question analysis remains focused on
the plaintiff's theory.”).
          37 Cowart, 287 Ga. at 626 (“Later cases do not dispute that Self
stated the general rule for simple negligence cases—that plaintiffs need not
produce expert evidence on causation—but subsequent cases from this Court
and the Court of Appeals have also recognized that there are exceptions.”).
          38        Cf. Jordan v. Smoot, 191 Ga. App. 74 (1989) (Plaintiff complaining
of neck, shoulder, and back pain immediately following an automobile accident
did not need to present expert testimony on causation); but see Eberhart, 181
Ga. App. at 516 (expert testimony needed to show link between the plaintiff’s
physical infirmities and his time playing football several years prior).
          39        Jordan, 191 Ga. App. at 74.
                                             11
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
The Defendant is free to present its alternative theory of causation to the jury,

but the Plaintiff need not present expert medical testimony to support her own

theory of causation at least as to some of her injuries. Summary judgment

should therefore be denied on the question of whether the Plaintiff’s fall caused

her injuries.

     B.    Whether the Plaintiff was contributorily negligent

          The Defendant argues that the Plaintiff was contributorily negligent

because she wore flip-flops into the Defendant’s store rather than the post-op

shoe with which she was provided earlier that month. “As a general proposition

issues of negligence, contributory negligence and lack of ordinary care for one's

own safety are not susceptible of summary adjudication either for or against

the claimant, but should be resolved by trial in the ordinary manner... The trial

court can conclude as a matter of law that the facts do or do not show negligence

on the part of the defendant or the plaintiff only where the evidence is plain,

palpable and undisputable.”40 Here, the evidence is not so “plain, palpable and

undisputable” as to warrant summary judgment in favor of the Defendant on

the issue of contributory negligence. The Defendant argues that the Plaintiff

disregarded her doctor’s instruction to wear her post-op shoe while recovering

from her Lisfranc injury. But the medical record that the Defendant cites, a



          40        Ellington v. Tolar Const. Co., 237 Ga. 235, 237 (1976).
                                             12
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
May 5 visit note written by Dr. Bhole, merely states that the Plaintiff was

provided with a post-op shoe.41 It does not indicate how long the Plaintiff was

supposed to wear the post-op shoe or whether she was required to wear the

post-op shoe at all times. Even assuming that the Plaintiff did disregard her

doctor’s orders, it is for the jury to decide whether and to what extent the

Plaintiff’s footwear contributed to her fall and subsequent injury.

          The only case cited by the Defendant, City of Winder v. Girone, is easily

distinguishable. 42 In that case, the Georgia Supreme Court held that the

plaintiff was contributorily negligent as a matter of law when she attempted

to cross a sewage-covered patio with full knowledge of the slippery conditions.

The court reasoned that “[a] plaintiff is held accountable for the failure to

exercise due care for personal safety when doing an obviously dangerous act,

and that failure is regarded as the sole proximate cause of the injury.”43 Here

it cannot be said that wearing flip-flops while recovering from a Lisfranc injury

is an “obviously dangerous act,” nor is it clear that her decision to do so was

the “sole proximate cause” of her fall. The Defendant’s motion for summary

judgment should be denied on the issue of whether the Plaintiff was



          41        Ex. 5 to the Pl.’s Resp. to Def.’s Mot. for Partial Summ. J. [Doc.
92-6].
          42        265 Ga. 723 (1995).
          43        Id., at 724.
                                             13
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
contributorily negligent.

                                           IV.   Conclusion

          For the reasons stated above, the Defendant’s Motion for Partial

Summary Judgment [Doc. 82] is DENIED.

          SO ORDERED, this 21 day of May, 2019.



                                             /s/Thomas W. Thrash
                                             THOMAS W. THRASH, JR.
                                             United States District Judge




                                                  14
T:\ORDERS\18\Wilson\18cv1417\msjtwt.docx
